                  Case 19-12153-KBO              Doc 625-1        Filed 08/25/20         Page 1 of 5




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:
                                                             Chapter 7
BAYOU STEEL BD HOLDINGS, L.L.C.,
et al.,1                                                     Case No. 19-12153 (KBO)

                    Debtors.                                 (Jointly Administered)



      ORDER APPROVING ORDER APPROVING STIPULATION PERMITTING THE
             FILING OF A LATE CLAIM BY TRANSWORKS COMPANY

           Upon consideration of the Stipulation Permitting the Filing of a Late Claim by

Transworks Company (the “Stipulation”) entered into between the Trustee2 and Princeton TMX,

LLC, as assignee of Transworks; and the Court having reviewed the Stipulation, a copy of which

is attached hereto as Exhibit A; and good cause appearing for the relief requested therein, it is

hereby ORDERED THAT:

           1.       The Stipulation, attached hereto as Exhibit A, is approved in its entirety.

           2.       This Court retains jurisdiction with respect to all matters arising from or related to

the implementation or interpretation of this Order and the Stipulation.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783).
2
    Capitalized terms not defined herein shall have the meanings ascribed to them in the Stipulation.


DOCS_DE:230065.1 57095/001
               Case 19-12153-KBO   Doc 625-1   Filed 08/25/20   Page 2 of 5




                               EXHIBIT A TO ORDER

                                      Stipulation




DOCS_DE:230065.1 57095/001
                    Case 19-12153-KBO             Doc 625-1        Filed 08/25/20         Page 3 of 5




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

     In re:
                                                               Chapter 7
     BAYOU STEEL BD HOLDINGS, L.L.C.,
     et al.,1                                                  Case No. 19-12153 (KBO)

                       Debtors.                                (Jointly Administered)


                   STIPULATION PERMITTING THE FILING OF A LATE CLAIM BY
                                  TRANSWORKS COMPANY

              George L. Miller, the chapter 7 trustee (the “Trustee”) appointed in the cases of the

    above-captioned debtors (the “Debtors”) and Princeton TMX, LLC, as assignee of Transworks

    Company (“Transworks,” and together with the Trustee, the “Parties”), hereby agree and

    stipulate the following:

              1.      WHEREAS, on October 1, 2019, the Debtors each filed voluntary petitions for

    relief under chapter 11 of the Bankruptcy Code with this Court.

              2.      WHEREAS, by Order dated February 25, 2020, the Court converted the Debtors’

    chapter 11 cases to cases under chapter 7 of the Bankruptcy Code [Docket No. 496].

              3.      WHEREAS, on February 25, 2020, George L. Miller was appointed as the chapter

    7 trustee of the Debtors’ bankruptcy estates [Docket No. 497].

              4.      WHEREAS, on March 11, 2020, the Court established May 5, 2020 as the

    deadline for filing proofs of claim against the Debtors (the “Bar Date”).




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
    Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
    company (5783).




    DOCS_DE:230066.2 57095/001
               Case 19-12153-KBO         Doc 625-1     Filed 08/25/20     Page 4 of 5




        5.       WHEREAS, the Bar Date Notice was served upon Transworks and Transworks

did not file a proof of claim prior to the May 5, 2020 Bar Date.

        6.       WHEREAS, Transworks has asserted a pre-petition claim in the amount of

$21,051.00 for the rejection of an executory contract (the “Claim”).

        7.       WHEREAS, on July 28, 2020, Transworks contacted counsel to the Trustee to

inquire whether the Trustee would be willing to enter a stipulation with Transworks concerning

the late filing of their Claim.

        8.       WHEREAS, in order to avoid undue expense that would be entailed in a motion

by Transworks from treatment of a claim as timely filed, and notwithstanding the passage of the

Bar Date, the parties have agreed to the terms of this Stipulation.

    NOW, THEREFORE, in consideration of the mutual promises contained herein, and for other

good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, it

is hereby STIPULATED AND AGREED between the Parties that:

        1.       The foregoing recitals are incorporated herein by reference.

        2.       Upon entry of an order approving this Stipulation, Transworks is permitted to file

a general unsecured, non-priority Claim against the Debtors’ estates, notwithstanding the

applicable Bar Date for filing such claim. Except as provided herein, nothing in this Stipulation

shall be deemed consent or waiver by the Trustee for the filing of any late claims by any other

creditors or parties in interest.

        3.       The Trustee shall not object to the Claim filed by Transworks on the grounds of

lateness; provided, however, that the Trustee reserves the right to object to the Claim of

Transworks on all other grounds, and any rights, claims, defenses of the Trustee, on behalf of the

Debtors’ estates (other than for lateness as indicated in paragraph 2) are hereby preserved.




DOCS_DE:230066.2 57095/001                        2
               Case 19-12153-KBO   Doc 625-1   Filed 08/25/20   Page 5 of 5




 Dated: August 25, 2020                PACHULSKI STANG ZIEHL & JONES LLP


                                        /s/ Peter J. Keane
                                       Bradford J. Sandler (DE Bar No. 4142)
                                       Colin R. Robinson (DE Bar No. 5524)
                                       Peter J. Keane (DE Bar No. 5503)
                                       919 North Market Street, 17th Floor
                                       Wilmington, DE 19801
                                       Telephone: 302-652-4100
                                       Facsimile: 302-652-4400
                                       E-mail: bsandler@pszjlaw.com
                                                crobinson@pszjlaw.com
                                                pkeane@pszjlaw.com

                                       Counsel for George L. Miller, Chapter 7 Trustee


                                       FOLEY & LARDNER LLP

                                       /s/ Michael J. Small
                                       Michael J. Small
                                       321 North Clark Street
                                       Suite 3000
                                       Chicago, IL 60654-4762
                                       Tel: 312.832.5832
                                       Facsimile: 312.832.4700
                                       Email: msmall@foley.com

                                       Counsel to Princeton TMX, LLC, as assignee of
                                       Transworks Company




DOCS_DE:230066.2 57095/001                3
